Citation Nr: 0205806	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  96-21 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
asbestos-related pleural changes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from June 1950 to April 1954 
and from June 1956 to March 1960.
This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1994 rating decision by the Department of 
Veterans Affairs (VA) Seattle, Washington Regional Office 
(RO).

The Board remanded this matter in July 1999 for further 
development.  All directives were accomplished at that time.  
In May 2002, the Board referred the claim to the veteran's 
representative of record, Veterans of Foreign Wars, to obtain 
an Informal Hearing Presentation.  The same was provided 
dated on May 16, 2002.  The representative advanced the 
veteran's arguments that symptomatology associated with the 
veteran's asbestos-related pleural changes include continual 
dyspnea and productive cough, only controlled by daily use of 
corticosteroids.  The representative further maintains that 
such long-term treatment substantiates an evaluation in 
excess of the current 30 percent assigned rating.  At this 
time, the claim is ready for Board review and adjudication 
without the need for further development and assistance.  

During the course of this appeal, by rating action of October 
1997,  the RO granted a 30 percent evaluation effective from 
April 15, 1993.  However, since the rating criteria provide 
for a higher evaluation for this disability, the appeal was 
continued.  Where there is no clearly expressed intent to 
limit an appeal, the RO is required to consider entitlement 
to all available ratings for that condition.  AB v. Brown, 
6 Vet. App. 35 (1993).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2. Pulmonary function testing on VA examination in November 
2001 showed forced vital capacity (FVC) of 3.70, which is 
111 percent of normal, FEV1 of 2.47, which is 86 percent of 
normal, and FEV1/FVC at 67 percent; diffusion capacity of the 
lung for carbon monoxide (DLCO) was 22.2, which is 
101 percent of predicted.  


CONCLUSION OF LAW

The criteria for entitlement to assignment of an initial 
disability rating for asbestosis in excess of 30 percent 
disabling have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321, 4.1-4.3, 
4.7, 4.97, Diagnostic Codes (DC) 6833 (2001); 38 C.F.R. 
Diagnostic Code 6802 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's disagreement with the 
initial rating assigned for his service-connected asbestos-
related lung pleural changes.  A review of the record reveals 
that in a February 1994 rating decision, the RO granted 
service connection for asbestos-related right lung pleural 
changes and assigned a 10 percent rating.  The rating was 
assigned on the basis of the veteran's pulmonary function 
test results and mild symptoms of chronic cough and shortness 
of breath.  The veteran disagreed with the RO's decision and 
alleged that his disability was much worse than what the 
rating encompassed.  The Board notes that as the veteran is 
appealing the initial assignment of a disability rating, the 
severity of the disability is to be considered during the 
entire period from the initial assignment of the 10 percent 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) [to be codified as amended at 38 U.S.C. A. § 5103A 
(West Supp. 2001)].

In this regard, the Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim, and the RO has made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file.  Post-remand in July 1999, the RO complied with 
the particular directives as requested.  Development was 
pursued in letters dated from August 1999 to June 2000.  The 
Board notes that the request for the veteran's medical 
records, used to determine eligibility for Social Security 
benefits, was made on at least three occasions; no response 
to date has been received.

Moreover, the veteran was provided a VA examination in 
November 2001.  There is no indication in the record that 
there are any pertinent outstanding treatment records, other 
than the Social Security records noted above.  As such, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal, and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.

I.	Factual Background

The RO granted service connection for pleural changes of the 
right lung due to exposure to asbestos in a rating decision 
dated in February 1994 and granted an initial evaluation of 
10 percent.  

VA outpatient records and examination dated in April to 
December 1991 disclose clear lungs to auscultation and dry 
cough non-productive.  A pulmonary function test was 
conducted in May 1991; the examiner reported possible early 
obstructive impairment.  At that time, FEV1 and FVC were 
normal.  Normal values were reported for diffusing capacity.  
Essentially the same results were reported in tests in 
December 1991.

Private medical records extending from October 1990 to 1992 
are associated with the veteran's claims file.  A record 
dated in February 1991 reveals the possibility of pleural 
asbestosis, mild, noting a heavy exposure to asbestos during 
service.  A medical record dated in March 1991 discloses 
probable asbestosis.  

At that time, the RO considered pleural changes noted in an 
x-ray study dated in February 1993, which showed bilateral 
thickening.  Pulmonary testing at that time found a very mild 
restrictive defect.  There was no evidence of actual 
asbestosis of the lung tissues; however, the veteran had 
chronic left side chest pain and a cough productive of 
considerable sputum and shortness of breath.  Lung volume was 
79 percent of predicted.  Other test results indicated low 
normal lung volume with improvement on use of bronchodilator 
medication.  

Virginia Mason Clinic records extending from February 1993 to 
March 1994 are of record.  On examination in February 1993, 
the physician noted that the veteran's chest was clear to 
examination, without obvious wheezing or signs of 
consolidation.  In pertinent part, the diagnosis was dyspnea 
with exertion, cough, and a history of exposure to asbestos 
with an apparent abnormal chest x-ray (unavailable at the 
time of the examination.)  

In a second examination dated in February 1993, the physician 
noted the veteran's history of asbestos exposure.  Also noted 
are complaints of right anterior chest pain, coughing, 
exertional dyspnea, and recurrent hemoptysis, consisting of 
four episodes of coughing blood-flecked sputum.  Further 
noted is right parasternal and left anterior chest pain in 
the anterior axillary line for the past three years on a 
constant basis.  The physician stated that the veteran 
coughed regularly throughout the day and estimated producing 
approximately one-half cup of green sputum.  Noted is that 
the veteran was dyspneic even with conversation; he estimated 
that he could walk only a half-block and then was short of 
breath.  

On examination, the veteran's pulse was regular.  Grade 
III/IV breath sounds were heard bilaterally with no 
adventitious sounds.  Heart sounds were normal without 
gallops or murmurs.  A chest x-ray conducted in February 1993 
showed bilateral pleural thickening, which the physician 
noted was a classic axillary distribution of asbestos-related 
pleural disease.  There was no evidence of pleural 
calcification or effusion.  Heart size was normal.  The 
impression rendered was pleural radiographic change of 
asbestos exposure with secondary diagnoses of restrictive 
military defect, chest pain and exertional dyspnea; and 
hemoptysis, etiology unknown.  

In March 1993 clinical records, the physician noted that when 
compared to the February 1993 testing, the veteran's FVC was 
identical at 2.78L with the FEV down approximately eight 
percent at 2.63L.  After use of the bronchodilator, there was 
an eight- percent improvement on both the FEV and FVC.  Chest 
x-ray done in March 1993 disclosed slight noncalcified 
pleural thickening, more on the right than the left side.  

In laboratory reports for pulmonary function testing in March 
1994, the physician noted a restrictive defect, vital 
capacity mildly reduced and FEV1 mildly reduced.  Slow vital 
capacity was also mildly reduced.  The diagnosis was dyspnea 
with complaints of chest pain on taking deep breaths.  The 
physician noted that the veteran had periodic wheezing, with 
a cough productive of up to 3/4 cup sputum (clear) daily, for 
which the veteran took medication.  At the March 1994 
testing, pre-bronchodilator results were as follows:  FEV1, 
2.80, at 76 percent of predicted; FVC, 3.69, at 77 percent of 
predicted; FEV1/FVC, 76, at 98 percent of predicted.  

A cardiopulmonary exercise test at that time disclosed that 
at rest, the veteran's oximetry was 96 percent, which was 
within normal limits.  At a moderate work rate, the veteran 
complained of severe shortness of breath.  The results 
suggested adequate gas exchange with moderate exercise; 
comparison with prior testing indicated decreased tolerance 
for exercise, but the same gas exchange.  Single breath 
carbon monoxide diffusing capacity (DLCO/SB) results were 
normal.

A private chest x-ray conducted in March 1994 revealed 
possible slight interval increase in extent of right pleural 
thickening since prior study in September 1993.  

VA outpatient records dated from March to June 1994 disclose 
clear lungs and an assessment of asbestosis.  

On VA examination in January 1994, the veteran's lungs were 
generally clear and he had normal expansion of the chest.  
Overall, his symptoms were mild.

An opinion from a VA rating board medical consultant in March 
1995 is of record.  The reviewer noted the veteran's prior 
evaluations for asbestos-related lung disability and reported 
prior results.  Also noted is that the complaints of 
incapacitating dizziness and the severe chest pain would not 
be caused by asbestos-related lung disease. 

During his personal hearing in February 1995, the veteran 
stated that he should be entitled to at least a 30 percent 
evaluation for his asbestos-related lung disease.  Transcript 
(T.) at 2.  He testified that his symptoms included 
dizziness, difficulties with walking, coughing up blood and 
phlegm, and continuous pain in his chest.  (T.) at 2.  He 
said that he could not get enough oxygen into his lungs due 
to the asbestosis.  (T.) at 3.  He also testified that he got 
dizzy at the slightest amount of exertion and that he could 
not walk farther than one block without having to stop.  (T.) 
at 3, 4.  The veteran stated that someone else does his 
housework and that his daughter does the shopping, laundry, 
and driving.  (T.) at 6.  When questioned about his work, the 
veteran stated that he had been an electrician for 30 years 
and then had to stop because of his disability, at which time 
he became a bus driver.  (T.) at 12.  

VA radiology report dated in February 1995 reveals that on 
comparison with the prior x-ray study in January 1994, there 
was no change in the appearance of the soft tissue, bony, or 
cardiovascular structures noted.  The previously described 
pleural thickening on the right side was evident.

VA myocardial perfusion imaging examination dated in December 
1995 reveals no chest pain symptoms of ischemic 
electrocardiogram changes associated with the infusion; small 
area of inferolateral apical ischemia; otherwise, no 
significant perfusion abnormalities were noted.

VA outpatient records extending from 1996 to 1999 overall 
reveal complaints of dyspnea on exertion, shortness of 
breath, coughing, and wheezing.  VA pulmonary clinic record 
dated in July 1996 discloses a diagnosis of asbestosis, 
somewhat pleuritic.  

Pulmonary function test in February 1997 disclosed a mild 
obstructive lung defect.  The examiner noted extensive 
coughing and wheezing with FVC maneuver, shortness of breath, 
and dizziness.  On using the bronchodilator, the veteran was 
able to breathe much easier.  The airway obstruction was 
confirmed by the decrease in flow rate at peak flow and flow 
at 25 percent, 50 percent, and 75 percent of the flow volume 
curve.  The examiner noted a mild decrease in diffusing 
capacity.  Poor test performance was indicated by volume 
extrapolation/FVC.  FVC changed by 33 percent; FEV1 changed 
by 37 percent.  The examiner noted that the results were 
indicative of a good response to the bronchodilator.  

VA chest x-ray study conducted in June 1997 revealed a stable 
chest, normal heart, and clear lungs with pleural thickening 
along the right lateral chest wall.  

VA examination in March 1998 disclosed the veteran's history 
of pneumonia, shortness of breath, headaches, dizziness, and 
constant coughing.  The examiner noted that the veteran was 
on three inhalers, Vanceril, albuterol, and atrovent, as well 
as a pill.  During the examination, the examiner noted that 
the veteran did not appear chronically ill and did not seem 
short of breath.  His respiratory rate seemed free; 
auscultation of the chest revealed perhaps some decrease in 
breath sounds, but no rales were heard.  Cardiac examination 
was unremarkable.  The diagnosis was asbestosis based on the 
veteran's history of exposure and localized pleural 
thickening.  The examiner commented that dizziness and 
fatigue were not felt to be due to the veteran's degree of 
lung disease.  

VA echocardiogram done in August 1999 disclosed a normal 
heart overall.  
VA outpatient records extending from 1999 to 2001 generally 
relate to other medical problems.  The veteran continued to 
complain of shortness of breath on simple exertion and 
increased coughing and wheezing.  He was treated for his 
chronic obstructive pulmonary disease (COPD).  

In November 2001, the veteran underwent private 
cardiopulmonary tests.  On examination, the physician noted 
that the veteran reached 80 percent of the predicted maximum 
without chest pain; he stopped due to shortness of breath.  

On VA examination in November 2001, the examiner noted that a 
thorough review of the clinical records dating from 1989 
associated with the veteran's claims folder was performed.  
At the time of examination, the veteran's major complaints 
were exertional dyspnea, shortness of breath, and wheezing.  
The veteran denied that any precipitating factors made the 
symptoms increase, other than cold weather.  The examiner 
noted the veteran's frequent visits to emergency rooms and 
the nebulizers and inhalers that have given the veteran 
relief.  Noted is that use of albuterol provided extensive 
relief.  

On systemic review, the examiner noted that the veteran did 
not have real chest pain; he had exertional dyspnea.  Also 
noted are various cardiac work-ups, all of which were 
unremarkable.  On examination, the lungs were clear to 
percussion, but the veteran had expiratory wheezes in both 
lung fields with occasional inspiratory wheezes.  There was 
no heart murmur or gallop.  Laboratory findings included 
notation of a chest x-ray in November 1999 that revealed 
right pleural thickening with ill-defined right mid lung area 
small density.  

The examiner compared pulmonary function tests from June 1996 
to November 2001 and noted that the veteran had reasonable 
stable spirometry, with low readings at times, and 
improvement more recently.  The diffusion capacity was noted 
at normal limits.  Also noted is probable reversible 
obstructive airway disease, very likely bronchial asthma.  

The examiner also compared the veteran's history of chest x-
rays.  Noted is that pleural thickening and effusion have 
been quite stable from 1989 to 2001.  The examiner stated 
that it was quite possible that pleural reaction is secondary 
to the parapneumonia effusion; however, it was not possible 
to rule out the possibility of it being asbestos-related.  
The final diagnoses given were COPD/bronchial asthma; right 
pleural reaction, possibly related to previous pneumonia and 
right pleural effusion or possibly related to asbestos 
exposure.  

The chest x-ray conducted in November 2001 revealed a normal 
heart in size and configuration; the lungs showed mild 
hyperinflation.  There were several small nodules laterally 
in the left mid lung and a couple of small nodules laterally 
in the right mid lung; changes from the prior x-ray possibly 
represented pleural parenchymal scarring.  There was no 
evidence of acute cardiopulmonary disease.  

VA pulmonary function test done in November 2001 revealed 
minimal obstructive lung defect.  The airway obstruction was 
confirmed by the decrease in flow rate at peak flow and flow 
at 50 percent and 75 percent of the flow volume curve.  
Diffusion capacity was within normal limits.  Poor test 
performance was indicated by volume extrapolation FVC.  FEV1 
changed by 15 percent.  Forced Expiratory Flow rate (FEF) 
changed by 23 percent.  The examiner noted that the changes 
indicated significant response to bronchodilator.  

The veteran receives Social Security benefits.  

II.	Pertinent Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  Additionally, after careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making a disability evaluation.  38 
C.F.R. § 4.1.  

The Board notes that the rating criteria for evaluating 
respiratory system disorders, including asbestosis, were 
amended during the pendency of the veteran's appeal.  This 
amendment became effective October 7, 1996.  61 Fed. Reg. 
46728 (Sep. 5, 1996).  Generally, when the laws or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
312-13 (1991).  But see Rhodan v. West, 12 Vet. App. 55, 57 
(1998).

Under the new criteria effective October 7, 1996 for rating 
asbestosis, when FVC is 65 to 74 percent of predicted; or, 
DLCO (SB) is 56 to 65 percent of predicted, a 30 percent 
evaluation is warranted.  38 C.F.R. § 4.97, Diagnostic Code 
6833 (2001).  With FVC of 50 to 64 percent of predicted, or 
diffusion capacity of the lung for carbon monoxide by the 
single breath method (DLCO (SB)) of 40-55 percent of 
predicted; or; maximum exercise capacity of 15 to 20 
ml/kg/min of oxygen consumption with cardiorespiratory 
limitation, a 60 percent evaluation is warranted.  A 100 
percent evaluation is warranted when FVC is less than 50 
percent of predicted or; DLCO (SB) is less than 40 percent of 
predicted, or; maximum exercise capacity of less than 15 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; cor pulmonale or pulmonary hypertension, or; 
requires outpatient oxygen therapy.  38 C.F.R. § 4.97, 
Diagnostic Code 6833 (2001).  

Under the revised regulations, the Board notes that meeting 
one of the listed criteria is all that is necessary to grant 
a claim for an increased disability rating to the next higher 
level of disability because the criteria is written in the 
disjunctive, i.e., each criterion is separated by "or", 
indicating that if any one of the three criterion is met, the 
higher rating should be allowed.  

Under the former rating criteria, a 30 percent evaluation is 
warranted for moderate symptoms, as shown by considerable 
pulmonary fibrosis and moderate dyspnea on slight exertion, 
confirmed by pulmonary function tests.  A 60 percent rating 
requires that the disease be severe; extensive fibrosis, 
severe dyspnea on slight exertion with corresponding 
ventilatory deficit confirmed by pulmonary function tests 
with marked impairment of health.  A 100 percent rating 
requires that the disease be pronounced; with extent of 
lesions comparable to far advanced pulmonary tuberculosis or 
pulmonary function tests confirming a markedly severe degree 
of ventilatory deficit; with dyspnea at rest and other 
evidence of severe impairment of bodily vigor producing total 
incapacity.  38 C.F.R. § 4.97, Diagnostic Code 6802 (1996).

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id., slip. op. at 9.  Under Fenderson, a decision 
is based on a review of the record as a whole.

Under 38 C.F.R. § 3.321(b)(1), in exceptional cases where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director of Compensation and 
Pension Service is authorized to approve an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  Where a case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards, an 
extraschedular evaluation may be appropriate.  38 C.F.R. 
§ 3.321(b)(1) (2001).


III.	Analysis

This veteran alleges that he is entitled to an evaluation 
greater than the current 30 percent for his asbestos-related 
pleural changes.  In particular, he points to continued 
symptoms of coughing, wheezing, dizziness, and shortness of 
breath.  
Following a review of the complete evidence of record, see 
supra Fenderson, the Board finds that the veteran's service-
connected asbestos-related pleural changes of the lung is 
properly evaluated as 30 percent disabling under either 
Diagnostic Code (DC) 6802 (1996) or 6683 (2001).  

Considering first all the evidence of record and the former 
rating criteria of DC 6802, the Board finds that no more than 
a 30 percent evaluation is warranted for the veteran's 
asbestos-related pleural changes.  In order to satisfy the 
criteria for a 60 percent rating for this disability, the 
veteran would have to provide objective evidence of severe 
pulmonary condition, with extensive fibrosis and severe 
dyspnea on slight exertion with corresponding ventilatory 
deficit confirmed by pulmonary function tests with marked 
impairment of health.  Overall, the medical records do not 
show that his asbestos-related pleural disorder is severe or 
that the veteran's health is so impaired.  In particular, 
clinical findings dated from 1989 to 2001 disclose no more 
than mild symptoms.  There are no clinical data to 
substantiate fibrosis and to the extent that the examiners 
and physicians as noted in the medical evidence above have 
reported dyspnea, symptomatology has never been greater than 
mild in nature.  

Specifically, February 1993 test results indicated very mild 
restrictive defect and low to normal lung volume.  In private 
records extending from 1993 to 1994, symptoms and findings 
reported included dyspnea on exertion and shortness of breath 
with mildly reduced vital capacities.  In general, diffusing 
capacity during that period was normal.  Overall, the lungs 
were clear and symptoms were mild.  In an undated VA opinion 
noted above, the examiner stated that the 10 percent assigned 
at that time was "generous", given the symptoms and 
findings reported.  In VA examination and chest x-ray reports 
dated in 1997, the lungs were clear with pleural thickening 
evident and overall, use of the bronchodilator reduced 
significantly the veteran's symptoms of coughing, wheezing, 
shortness of breath, and dizziness.  

As noted herein, during VA examination in March 1998, the 
examiner noted no remarkable clinical findings.  No shortness 
of breath was evident, the lungs were clear, the veteran's 
respiratory rate was free, and there were no cardiac 
findings.  The examiner noted that the veteran's complaints 
of dizziness and fatigue were not related to his lung 
disease.  The examiner rendered a diagnosis at that time of 
asbestosis and localized pleural thickening based solely on 
the veteran's history of exposure to asbestos.  In later VA 
outpatient records, the examiner noted the veteran's 
diagnosis of COPD (non service-connected); noted is that 
primarily, the veteran's symptoms and complaints from 1999 to 
2001 reflected in outpatient records related to his COPD and 
were treated accordingly.

Thus, given the above, the Board notes that symptomatology 
associated with the veteran's diagnosis of asbestos-related 
pleural changes has generally been mild and remained 
essentially static throughout time.  In fact, in the latest 
VA examination report in November 2001, the examiner noted a 
diagnosis of asbestosis only by way of history.  Moreover, as 
indicated herein, the veteran's primary complaints of 
dizziness and fatigue do not relate to his asbestosis; 
rather, they are related to the veteran's COPD.  Further, his 
symptoms of coughing and wheezing were greatly alleviated by 
use of bronchodilators and medication.  Therefore, under the 
former rating criteria of DC 6802, the veteran's disability 
related to exposure to asbestos is not severe and as such, 
does not warrant more than the current 30 percent.  

The Board notes that when rating asbestosis under the new 
criteria, several objective measurements of pulmonary 
function are used, including Forced Vital Capacity (FVC) and 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)).  38 C.F.R. § 4.97, 
Diagnostic Code 6833.  A review of the claims file reveals 
that the veteran underwent pulmonary function testing (PFT) 
on multiple occasions, at least six times dating from 1996 to 
2001.  Based on those test findings of record, in addition to 
clinical findings otherwise, the Board determines that the 
veteran's disability does not rise to the level required for 
an evaluation in excess of the current 30 percent under DC 
6833.  

As indicated herein, to warrant a 60 percent rating under DC 
6833, any one of the following requirements must be shown: 1) 
FVC of 50 to 64 percent of predicted; or 2) DLCO (SB) of 40-
50 percent of predicted; or 3) maximum exercise capacity of 
15 to 20 ml/kg/min of oxygen consumption with 
cardiorespiratory limitation.

Under the factual circumstances in this case, the objective 
evidence of record does not support more than the current 
30 percent evaluation.  From the pulmonary function test 
performed in June 1996 to the latest examination in November 
2001, there are no results that align with the rating 
criteria required for a 60 percent evaluation under DC 6833.  
At no point did the results indicate FVC of 50 to 64 percent 
of predicted; DLCO (SB) of 40-50 percent of predicted; or a 
maximum exercise capacity of 15 to 20 ml/kg/min of oxygen 
consumption with cardiorespiratory limitation.  Further, the 
examiner noted during the November 2001 examination that 
pleural reaction and thickening had been fairly stable since 
1989 to date with improvement more recently.  Moreover, lower 
values reported in some of the prior records were attributed 
to the veteran's non service-connected COPD, symptoms of 
which were noted as improved with the use of bronchodilators 
and medication.  

In this veteran's case, there is no question as to which two 
ratings shall be applied.  38 C.F.R. § 4.7.  In light of the 
evidence of record, the veteran's disability picture more 
nearly approximates the criteria associated with the current 
30 percent rating, whether under DC 6802 (1996) or under the 
amended rating criteria pursuant to DC 6833 (2001).  

Furthermore, the RO considered 38 C.F.R. § 3.321 for 
exceptional cases.  Nonetheless, the Board concurs that this 
veteran's disability picture does not warrant an 
extraschedular rating.  Essentially, there are no clinical 
data to substantiate an unusual or exceptional disability 
picture, that is, no frequent episodes of hospitalization, or 
interference with employment, such that the application of 
the regular schedular standards is inappropriate.  

Thus, the Board has considered all ascertainable and 
collected data, and has determined that no reasonable doubt 
arises concerning the degree of the veteran's disability in 
this case.  Therefore, the veteran's increased rating claim 
is denied.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (2001).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
asbestos-related pleural changes is denied.



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

